  Case 0:19-cr-60188-RS Document 1 Entered on FLSD Docket 02/14/2019 Page 1 of 8

AO 91(Rev,11/l1) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                       forthe
                                            Southern DistrictofFlorida

               United StatesofAmerica
                            V.

                   Shir
                      aazSookrali,                             casexo./j-boy -#wr


                                         CR IM IN A L C O M PLA IN T
        1,thecom plainantin thiscase,statethatthe following istrueto the bestofmy knowledgeand belief.
Onoraboutthedatets)of July2017to September2018 inthecountyof Browardand Mi
                                                                         ami-Dade inthe
   Southern    Districtof    Florida       ,thedefendantts)violated:
           CodeSection                                           OffenseDescrl
                                                                             ption
18 U.S.C Sections1341,1343,             MailFraud,W ire Fraud,Conspiracy to Comm i
                                                                                 tMailand W ire Fraud'
                                                                                                     ,and
1349.,1956,and 1957                     Money Laundering




        Thiscriminalcomplaintisbased on thesefacts:
SeeAttached Affidavit




        V Continuedontheattachedsheet.

                                                                    zc
                                                                                 Complainant'
                                                                                            ssignature
                                                                         Austin M.Steelman,FBI,SpecialAgent
                                                                                 Printed nameand title

Sworntobeforeme and signed in my presence.

Date:         02/14/2019
                                                                                   Judge'
                                                                                        ssignature
City and state:              FortLauderdale,Flori
                                                da                                   Patrick Hunt
                                                                                 Printed nameand title
Case 0:19-cr-60188-RS Document 1 Entered on FLSD Docket 02/14/2019 Page 2 of 8



                   A FFIDA V IT IN SUPPO RT O F A R RE ST W A R R AN T
        1,Austin M .Steelman,beingduly sworn,hereby declareand stateasfollows:

              Iam aSpecialAgentwith the FederalBureau oflnvestigation (i1FBI'')andhave
              been so employed sinceFebruary2016.Inm currently assignedtotheM iam iField
                                                                                          @
              Office oftheFBI,which islocated in thisDistrict. Priorto my employmentwith

              the FBI,1 w as an attorney for 3 years. During m y service w ith the FBI, lhave

              participated in white collar eriminal investigations, including various fraud

              schem es related to Ponzi schemes, com orate fraud, securities fraud, m oney

              laundering,m arkttm anipulation and company em bezzlem entinvestigations.

       2.     Iam one ofthe FB1case agents directing thejointFBI-IRS investigation into
              Shiraaz Sookralli(tisookralli'')who isthe fonnerVP ofMarketing forCopans
              M otorsports d/b/a Champion Porsche (Eichampion Porsche'') and its affiliate
              Chnmpion M otorsports,forviolationsofTitle 18United StatesCode Sections1341

              (mailfraud),1343 (wire fraud),conspiracy to commitboth mailand wire fraud
              (1349),and money laundering (1956 and 1957). 1haveparticipated fully in the
              investigation and, as a result of m y participation, 1 am fam iliar with the

              circum stancesofthe investigation and theinfonuation setforth in thisaffdavit.

              Because thisaffidavitis being submitted for the limited purpose ofestablishing

             probablecause fortheissuance ofan arrestwarrant,each and every factknown to

              meregardingthisinvestigation isnotincluded.

                         Overview of Sookralli'sFraudulentSchem e

             TheFBI,IRS,andafederalgrandjuryarecurrentlyinvestigatingShiraazSookralli
             in connection with a wire fraud,m ail fraud, and m oney laundering scheme

             involving hisform eremployer,Champion Porsche. Champion Porsche,which is
Case 0:19-cr-60188-RS Document 1 Entered on FLSD Docket 02/14/2019 Page 3 of 8



              located in Broward County,Florida,in the Southern DistrictofFlorida is, am ong

              other things,the N ation's largestvolum e Porsche dealer. Sookrallibecame an

              employeetheresometimein2007.Heabandonedhisjobtherein September2018.
              Sooltralli worked atChampion Porscheforoverten years,m ainly assisting in the

              sale of Porsche and other autom obiles. Towards the end of his tenure with

              Champion Porsche,Sookralli specialized in selling high-end Porsche vehicles.

             These were mainly highly sought-afterCarrera 911vehiclesthatcould sometimes

             fetch aprice ofover$250,000.
        5.   Som etime in 2017,Sookralliand anotherpossible co-oonspirator, w orking under

             his direction,opened a çishell''colporation in the State of Florida known as

             licham pion Autosports.'' The name lçcham pion Autosports'' bears great

             resem blanee to Champion Porsche.         Sookralli's corporation, lçchnm pion

             Autosports''also bearsa greatresemblance to Champion M otorsports, an affliatt

             ofthedealership,whereSookrallialsoworked.Afterfonningtheshellcom oration,

             Sookralli's associate, Devika Budhram opened a bank account in the shell

             corporation'snam e.Eventually Sookralli,undertheguiseofhisCham pion Porsche

             affliation,entertd into bogussalesorderswith individualsaroundtheUnited States

             forthe unauthorized sales ofnon-existentfuture exotic and rare Porsche m odels.

             To consum mate these sales,Sookrallirequired and accepted cash deposits, w ire

             transfer,and bank checks,thathe laterdeposited into the shellcompany'sbank

             account.   The buyers relied on Sookralli's longtime Champion Porsche

             employm ent,histitle asVice PresidentofM arketing,hisrepresentationsthatthey

             would bereceiving ayet-to-be-builtPorschevehicle,and theseem ingly legitimate
Case 0:19-cr-60188-RS Document 1 Entered on FLSD Docket 02/14/2019 Page 4 of 8



              bank accountforwiring depositsto Sookralli.Atno time did any representativeat

              Champion Porsche authorize Sookrallito conductthese transactionsthatresulted

              in Sookralliem btzzling Champion Porschem oney.

        6.    In total, Sookralli received over $2,200,000 from his fraudulent actions from
              approxim ately 30 custom ers who never received the Porsche vehicle from

              Sookralli.

                                        lnterviesvs

             Interviews of Champion Porsche owners and workforce personnel, as well as

             inttrviews of Enance ptrsonnel of high-end,M iami nightclubs and restaurants

             confirmed thatSookrallifrequently enjoyed an extravagantand opultntlifestyle.
             Bank recordsanalysisshowsthatSookralliam assed largetabsatthesenightclubs

             and restaurantsthatwere paid with tht procetdsof his fraudulent activity. The

             dealership interviewsshow thatSookralliwasnotan authorized Porsche salesman

             and wasnotauthorizedtosolicitsalesforhim selfthrough hisown corporation. N or

             did he have an ownership interest in Cham pion Porsche. They also show that

             Sookralli did not report his vehicle sales to the Sales M anager at Cham pion

             Porsche,aswasprotocolatthe dealership.Thenightclub and restaurantpersormel

             interviewsprovided adetailedaccountofSooltralli'sunsustainablespendinghabits

             transpiring from the startofhis fraud untilhis adions were revealed in various

             online forumsand m edia reporting. Additionally,docum entation provided by the

             nightclubs indicated the likely existence of an offshore bank account used by

             Sookralli.




                                            3
Case 0:19-cr-60188-RS Document 1 Entered on FLSD Docket 02/14/2019 Page 5 of 8



       8.    The Chnm pion Porsche and workforce personnel interviewees described how in

             approximately September2018,atapproxim atelythesnmetimewhen clientsbegan

             callingthedealership to inquireabouttheirPorschevehiclespurportedly purchased

             through Sookralli,Sookralliabandoned his office atChampion Porsche and was

             nowheretobe found.Sookrallinevercameback to work.

       9.    Aherthe fraud schem e was discovered,the customers that were victimized by

             Sookralliconfirmed thatSookrallipersonally instructed each ofthem to provide

             him with depositsto securetheparticularPorschevehiclepurchases.

                            Consentto search Sookralli'soffice

             OnOctober4,2018,FB1personnelweregivenpermissionby Cham pion ownership

             to conducta search ofSookralli's locked and abandoned Champion offsce. The

             search yielded many discoveries of interest. For instance, the oftice com puter
             assigned to Sookralliwasmissing and replaced with an oldermodelcomputernot

             assigned to him . Thiswas likely done to preventany contentofhis fraudulent

             activities contained on his computer from being found. ln fact,Sookralli,in a

             telephoneconversation with Cham pion Porscheagents,admitted to destroyinghis

             workcomputer.Agentsalsodiscoveredreceiptswith high dollartotalsfrom M iam i

             areanightclubsand restaurantsin Sookralli'snam e.

                                    FinancialRecords
             Thus far,financialrecordsgathered and analyzed during the investigation reveal

             wellover$2,200,000.00 ofvictim/custom erdollarsentered thebank accountin the
             shellcompany'sname.Them oney wasdirectlytraced from the30 individualsthat

             Sookrallidefrauded. Them oney wasquickly and systematically drained from the

             shellcompany accountforlavish lifestyle expenditures and financialtransaction
                                            4
Case 0:19-cr-60188-RS Document 1 Entered on FLSD Docket 02/14/2019 Page 6 of 8



             transferstootherbank accountscontrolledby Sookralliorhisassociates.Sookralli

             spenttensofthousandsofdollarsonluxul.yvehiclesandjewelrysandsentmultiple
             wires exceeding $10,000 to nightclubsand restaurants. Sookrallialso funneled

             am ountsin excessof $10,000 ata tim e from his shellcom pany accountto bank
             accountsheldin hisandhisfam ilym ember'snames.By layeringthesetransactions

             between accounts,the sourceofthe fundscould beconcealed.

                                       Admissions

             On approxim ately Septem ber 10,2018,Champion'scivilattorney wasin contact

             with Sookralliandaskedhim ifhehad taken hundredsofthousandsofdollarsfrom

             Cham pion custom ers. Sookralliresponded som ething to the effectof,lçM ore like

             millions.''Sookralliwasthenaskedto send theattorney alistofcustom erswho had

             sentSookrallim oney,so the customers could be accounted for and potentially

             repaid.Shortly thereafter,also on oraround September10,2018,Sookralliemailed

             Cham pion's attorney a list of approxim ately 30 custom ers who he had taken

             depositsfrom .
       13.   Based upon m ytraining and experience in fraudulentschtmesandthe information

             learned duringthecourseofthe investigation,youraftlantrespectfully subm itsthat

             thereisprobablecauseto believethatSookrallicom m itted m ailfraud in violation

             of18U .S.C.Section 1341,wirefraud,in violationofTitle 18,United StatesCode,

             Section 1343;conspiracy to comm itmailand wire fraud,in violation ofTitle 18,

             United States Code,Section 1349;and m oney laundering,in violation ofTitle 18,

             United StatesCode,Sections1956 and 1957.




                                             5
Case 0:19-cr-60188-RS Document 1 Entered on FLSD Docket 02/14/2019 Page 7 of 8



       14.   Aftlantsubmitsthatpublicdisclosureofthe inform ation contained in thisaffdavit

             and public disclosure of the existence of the arrest warrant for Sookralli may

             com prom ise the investigation, may cause suspect to flee in order to avoid

             apprehension,m ay cause the destruction ofphysicalevidence,and may cause the

             further dissipation of victim car purchaser's funds. Accordingly, affiant

             respectfullyrequeststhattheCourtsealthisaffidavitandtheaccompanyingwarrant

              in orderto avoidjeopardizing the ongoing investigation into Sookralliand his
              possibleaccom plices.
       The foregoing istrue and correctto the bestofthe Applicant'sknowledge.

       FURTHER AFFIANT SAYETH NAUGHT


                                                     )
                                                     '
                                                    ..
                                                                         k

                                              Austin M .Steelman
                                              SpecialA gent
                                              FederalBureau oflnvestigation


        SubscribedandsworntobeforemeonFebruary/Y,2ol9
        AtFortLauderdale,Florida



        PATRICK M .HUNT
        UNITED STATES M AGISTRATE JUDGE




                                             6
Case 0:19-cr-60188-RS Document 1 Entered on FLSD Docket 02/14/2019 Page 8 of 8



                         U NITED STA TES D ISTR ICT CO UR T
                         SO UTH ER N D IST R IC T O F FLO R ID A

                                    N o.

 U NITED STAT ES O F A M ER ICA

 V*.


 SHIM AZ SOOK RALLI,

                      D efendant.
                                    /

                               CR IM IN A L C O V ER SH EET

       D id thism atteroriginate from a m atterpending in the CentralRegion ofthe U nited States
       Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)? No.
       Didthism atteroriginate from am atterpending in theNorthern Region ofthe United
       StatesAttorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)? No.


                                              Respectfully submitted,

                                              AR IA N A FA JARD O OR SHA N
                                              A CTIN G UN ITED STA TES A TTO RN EY



                                        B .
                                              RO GER C
                                              A SSISTAN         ITED STA TES ATTO RN EY
                                              FloridaBarNumber157971
                                              99 N .E .4th Street
                                              M iam i,Florida 33132-2111
                                              TEL (305)961-9207
                                              FAX (305)530-7976
